— In an action, inter alia, to declare that plaintiffs have littoral rights to a certain lake, defendants appeal from an order of the Supreme Court, Rockland County (Stolarik, J.), entered April 19, 1983, which, after a hearing, denied their motion pursuant to CPLR 6514 (subd [c]) for an award of costs and expenses.
Order affirmed, with costs.
*779Upon a review of the record, we find that the court did not abuse its discretion in denying defendants’ motion (CPLR 6514, subd [c]) for costs and expenses occasioned by the filing by plaintiffs, and subsequent cancellation by the court, of a notice of pendency. Thompson, J. P., Bracken, Brown and Rubin, JJ., concur.